DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claims status
In the amendment filed on March 7, 2022, claims 2-5 have been cancelled, claims 14-18 have been newly added and claims 1, 6-8 and 13 have been amended.  Therefore, claims 1 and 6-18 are currently pending for examination.

Allowable Subject Matter
Claims 1 and 6-18 (renumbered as claims 1-14) are allowed.
The following is an examiner's statement of reasons for allowance: 
Regarding claim 1, the prior art of record does not sufficiently teach or suggest the claimed limitations in their entirety in view of applicant’s amendment and arguments filed on March 7, 2022 (page 12 second paragraph), such as “an accommodation unit having an accommodation space as well as an access opening to the accommodation space; a life vest unit arranged in the accommodation space” in combination with “the monitoring device is at least configured to capture, via the at least one electric and/or electronic signal, a manipulation of the life vest container, a removal of the life vest unit out of the life vest unit's correct stowage position, in which the life vest unit is arranged in the accommodation space, and/or a presence of at least one foreign body in the accommodation space” and “at least one of the at least one electric and/or electronic sensor unit is configured for sensing of a weight and/or a volume, depending on at least one time characteristic, at least one of the at least one electric and/or electronic sensor unit is at least partly arranged on the life vest container and/or on the accommodation unit”.

Regarding claim 16, the prior art of record does not sufficiently teach or suggest the claimed limitations in their entirety such as “an accommodation unit having an accommodation space and an access opening to the accommodation space; a life vest unit arranged in the accommodation space”; and “the monitoring device is configured to detect at least two of a manipulation of the life vest container, a removal of the life vest unit out of the life vest unit's correct stowage position in the accommodation space, and a presence of at least one foreign body in the accommodation space” and “the monitoring device comprises two or more sensor units, “at least one of the two or more sensor units is configured to sense at least one of a weight and a volume in the accommodation space, at least one of the two or more sensor units is at least partly arranged on one of the life vest container and the accommodation unit”.

Regarding claims 6-15, 17 and 18, the claims are found allowable due to their dependence upon an already allowed claim and lacking any technical errors.
            Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nay Tun whose telephone number is (571)270-7939.  The examiner can normally be reached on Mon-Thurs from 9:00-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's Supervisor, Curtis Kuntz can be reached on (571) 272-7499.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Nay Tun/Primary Examiner, Art Unit 2687